Exhibit 10.5



AMENDED AND RESTATED EMPLOYMENT AGREEMENT



THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), effective as
of November 1, 2020 (the “Effective Date”), is made by and between AXOGEN
CORPORATION, a Delaware corporation (“AXOGEN”), and Isabelle Billet (“Employee”)
(collectively, the “Parties”).



RECITALS:



WHEREAS, AXOGEN and Employee previously entered into an Executive Employment
Agreement, as amended from time to time, dated October 29, 2018 (the “Prior
Agreement”); and



WHEREAS, AXOGEN and the Employee desire to enter into this Agreement to amend,
restate and supersede the terms and conditions of the Prior Agreement in its
entirety on the Effective Date on the terms and conditions set forth in this
Agreement.



NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
is acknowledged by this Agreement, the Parties to this Agreement, intending to
be legally bound, agree as follows:



1.         Employment. AXOGEN hereby employs Employee, and Employee hereby
accepts such employment, all upon the terms and conditions set forth in this
Agreement, including those set forth in the attached Schedules and Exhibits.



(a)      Duties of Employee. The duties of Employee, as may be amended from time
to time, are set forth on Schedule 1 of this Agreement, which is attached hereto
and incorporated herein by reference.



(b)      Compensation and Benefits. The compensation and benefits to which
Employee may be entitled pursuant to this Agreement are set forth on Schedule 2
and Schedule 3 of this Agreement, which is attached hereto and incorporated
herein by reference.



2.        Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement. Contemporaneously with the execution and delivery of
this Agreement, Employee shall enter into a Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement attached hereto as
Exhibit A to this Agreement, which shall be incorporated herein by reference.



3.         Termination.



(a)      At-will. Either AXOGEN or Employee may terminate this Agreement at any
time during the course of Employee’s employment and for any reason, upon giving
written notice to the other party. Other than as described in this Agreement,
AXOGEN shall have no further liability or obligation to Employee other than to
pay for services rendered through Employee’s last date of employment. If
Employee elects to terminate this Agreement and provides AXOGEN with any notice
period prior to the date of termination, AXOGEN may elect to terminate this
Agreement immediately thereon and incur no further obligation to Employee other
than for wages worked through the date of termination of this Agreement and any
other



1

--------------------------------------------------------------------------------

remuneration expressly set forth herein or as otherwise set forth in AXOGEN’s
policies. It is the intention of the Parties that at all times this shall be an
at-will employment relationship during the course of Employee’s employment with
AXOGEN. Nothing contained in this Agreement shall be deemed or construed to
create a contractual relationship between the Parties for a specific duration of
time.



(b)      Death. In the event of the death of the Employee, this Agreement shall
terminate on the date of Employee’s death, without any liability to or upon
AXOGEN other than to pay for services rendered prior to the date of the
Employee’s death, subject to the terms of AXOGEN’s plans and policies, as may be
amended.



(c)      Permanent Disability. For purposes of this Agreement, the term
“Permanent Disability” shall mean a physical or mental incapacity of Employee as
determined by an independent medical examination, which renders Employee unable
to perform Employee’s duties pursuant to this Agreement, and which shall
continue for ninety (90) consecutive days or one hundred and eighty (180) days
during any twelve-month period. If AXOGEN or Employee terminates Employee’s
employment by reason of Permanent Disability of Employee, this Agreement shall
terminate immediately upon written notice by AXOGEN to Employee, or the date
Employee gives notice to terminate employment to AXOGEN, without any liability
to or upon AXOGEN other than to pay for services rendered through the
termination date, subject to the terms of AXOGEN’s plans and policies, as may be
amended.



4.         Change in Control.



(a)      Definition. For the purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events:



(i)        any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), who holds less
than twenty percent (20%) of the combined voting power of the securities of
AXOGEN or its parent company Axogen, Inc. (“INC.”), becomes the “beneficial
owner’’ (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of AXOGEN or INC. representing fifty percent (50%) or
more of the combined voting power of the securities of either AXOGEN or INC.
then outstanding; or



(ii)      during any period of twenty-four (24) consecutive months, individuals,
who, at the beginning of such period constitute all members of the Board of
Directors of INC. (the “Board”) and cease, for any reason, to constitute at
least a majority of the Board, unless the election of each director who was not
a director at the beginning of the period was either nominated for election by,
or approved by a vote of, at least two-thirds of the directors then still in
office who were directors at the beginning of the period; or



(iii)     AXOGEN or INC. consolidates or merges with another company, and AXOGEN
or INC. is not the continuing or surviving corporation, provided, however, that
any consolidation or merger whereby INC. continues as the majority holder of
AXOGEN securities or a merger or consolidation of AXOGEN and INC. will not
constitute a Change in Control; or





2

--------------------------------------------------------------------------------

(iv)      shares of AXOGEN’s or INC.’s common stock are converted into cash,
securities, or other property, other than by a merger of AXOGEN or INC.,
pursuant to Section 4(a)(iii), in which the holders of AXOGEN’s or INC.’s common
stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation as immediately after the merger; or



(v)           AXOGEN or INC. sells, leases, exchanges, or otherwise transfers
all, or substantially all, of its assets (in one transaction or in a series of
related transactions), provided, however, that any such transaction related to
AXOGEN whereby INC. continues as the majority holder of AXOGEN securities or
INC. is the sole other party to the transaction, will not constitute a Change in
Control; or



(vi)         the holders of AXOGEN’s or INC.’s stock approve a plan or proposal
for the liquidation or dissolution of AXOGEN or INC.



(b)     Separation.



(i)       Termination in Connection with a Change in Control. In the event of
Employee’s termination of employment without Substantial Cause (as defined
below) or by Employee for Good Reason during the Protection Period, Employee
will be entitled to a separation payment consisting of: (A) eighteen (18) months
of Employee’s base salary; and (B) an amount equal to a 150% of any bonuses or
commissions paid to Employee during the year prior to Employee’s termination of
employment.



(ii)      For purposes of this Agreement, “Protection Period” means the period
commencing on the date of the Change in Control and ending three hundred sixty
five (365) days following the Change in Control; provided, however, that in the
case of an Anticipatory Termination, the Protection Period shall also include
the ninety (90) day period preceding the Change of Control. For purposes of this
Agreement, an “Anticipatory Termination” means a termination of Employee’s
employment without Substantial Cause in anticipation of a Change in Control (by
reason of the request of the individual, entity or other person (or their
representatives) who subsequently acquire AXOGEN or INC. (the “Acquirer”)).\



(iii)     For purposes of this Agreement, “Substantial Cause” is the occurrence
of any of the following during the course of Employee’s employment with AXOGEN:



a)   the commission by Employee of any act of fraud, theft, or embezzlement
involving AXOGEN or INC.;



b)   any material breach by Employee of this Agreement, provided that AXOGEN
shall have first delivered to Employee written notice of the alleged breach,
specifying the exact nature of the breach in detail, and provided, further, that
Employee shall have failed to cure or substantially mitigate such breach within
twenty (20) days after receiving such written notice;





3

--------------------------------------------------------------------------------

c)   a conviction of any felony, or of any misdemeanor involving moral
turpitude, or entry of a plea of guilty or nolo contendere to any felony or
misdemeanor involving moral turpitude;



d)   willful and material failure to adhere to AXOGEN’s or INC.’s corporate
codes, policies or procedures which have been adopted in good faith for a valid
business purpose as in effect from time to time; or



e)   a material failure to meet reasonable performance standards as determined
by AXOGEN or INC.



(iv)     For purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation from employment upon or within three hundred sixty five (365) days
following a Change in Control, provided that Substantial Cause for termination
of Employee’s employment does not exist at the time of such resignation and the
resignation is the result of the occurrence of any one or more of the following:



a)        the assignment to Employee of any duties inconsistent with Employee’s
(including status, offices, titles, and reporting requirements), authorities,
duties, or other responsibilities as in effect immediately prior to the Change
in Control of AXOGEN or INC. or any other action of AXOGEN, INC., or the
Acquirer that results in a material diminishment in such position, authority,
duties, or responsibilities, other than an insubstantial and/or inadvertent
action which is remedied by AXOGEN, INC., or the Acquirer promptly after receipt
of notice thereof given by Employee;



b)        a reduction by AXOGEN, INC., or the Acquirer, absent Substantial
Cause, in Employee’s base salary as in effect on the date hereof and as the same
shall be increased from time to time hereafter; or



c)        Employee is required to perform a substantial portion of her duties at
a facility which is more than 50 miles from the facility for which Employee
performed a substantial portion of her duties immediately prior to the Change in
Control.



However, the foregoing events or conditions will constitute Good Reason only if
(i) such event or condition occurs during the period commencing on the date of
the Change in Control and ending three hundred sixty fifty (365) days thereafter
and (ii) the Employee provides AXOGEN, INC., or the Acquirer with written
objection to the event or condition within sixty (60) days following the
occurrence thereof, AXOGEN, INC., or the Acquirer does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving that written
objection and the Employee resigns the Employee’s employment within ninety (90)
days following the expiration of that cure period.



(v)      Termination not in Connection with a Change in Control. In the event of
Employee’s termination of employment by AXOGEN without Substantial Cause not in



4

--------------------------------------------------------------------------------

connection with a Change in Control, Employee shall be entitled to a separation
payment consisting of: (a) twelve (12) months of Employee’s base salary; and (b)
an amount equal to 100% of any bonuses or commissions paid to Employee during
the year prior to Employee’s termination of employment.



(c)      Payment of Separation Pay. As a condition of receiving any separation
pay under this Section 4, Employee must sign (and not revoke) a separation,
waiver and release agreement (to be prepared by AXOGEN at the time of Employee’s
termination) of all claims (known and unknown) against AXOGEN and INC. arising
out of or relating to Employee’s employment with AXOGEN or termination thereof,
excluding claims for separation pay under this Section 4, as well as any other
terms and conditions reasonably required by AXOGEN. The Separation Payment will
be made in a lump sum on the first payroll date following the 60th day following
the date of Employee’s execution of the separation, waiver and release
agreement; provided, however, that if the 60 day period spans two (2) calendar
years, the payments will commence in the second calendar year. Notwithstanding
the foregoing, if the Employee is a “specified employee” on Employee’s
termination date, the postponement provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as described in Section 8(n)
below, shall apply, if applicable.



Further, in the event Employee is entitled to separation payments pursuant to
this Agreement and so long as AXOGEN or INC. is subject to federal COBRA and
Employee timely elects continuation coverage under COBRA, AXOGEN or INC. shall
pay the premiums for the Employee and Employee’s covered dependent’s COBRA (i)
for the first eighteen (18) months of the COBRA continuation period in the event
that the termination is in connection with a Change in Control or the first
twelve (12) months of the COBRA continuation period in the event that the
termination is not in connection with a Change in Control, or (ii) until such
time as the Employee obtains new employment that provides reasonable and
comparable health care coverage (including without limitation, coverage of
dependents), whichever period is shorter. Employee has the duty to immediately
notify the applicable entity, in writing, if the event in (ii) above occurs.



(d)       Limitation on Payments.



(i)         Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided to Employee pursuant to the terms of this
Agreement or otherwise (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and would, but for this Section
4(d) be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (a) the Net Benefit (as defined below) to the Employee of the Covered
Payments after payment of the Excise Tax to (b) the Net Benefit to the Employee
if the Covered Payments are limited to the extent necessary to avoid being
subject to the Excise Tax. Only if the amount calculated under (a) above is less
than the amount under (b) above will the Covered Payments be reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income,



5

--------------------------------------------------------------------------------

employment and excise taxes.



(ii)        The Covered Payments shall be reduced in a manner that maximizes the
Employee’s economic position. To the extent that Section 409A of the Code is
applicable, then in applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A of the Code, and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.



(iii)       Any determination required under this Section 4(d) shall be made in
writing in good faith by an independent accounting firm or other independent
consultant selected by the Company (the “Accountants”) which shall provide
detailed supporting calculations to AXOGEN and the Employee as requested by
AXOGEN. AXOGEN and the Employee shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 4(d). For purposes of making the
calculations and determinations required by this Section 4(d), the Accountants
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accounting Firm’s
determinations shall be final and binding on AXOGEN and the Employee. AXOGEN
shall be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 4(d).



(iv)       It is possible that after the determinations and selections made
pursuant to this Section 4(d) the Employee will receive Covered Payments that
are in the aggregate more than the amount provided under this Section
(“Overpayment”) or less than the amount provided under this Section
(“Underpayment”).



(v)        In the event that: (a) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either AXOGEN
or the Employee which the Accountants believe has a high probability of success,
that an Overpayment has been made or (b) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Employee shall pay any such Overpayment to AXOGEN.



(vi)       In the event that: (a) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (b) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by AXOGEN to or for the
benefit of the Employee.



5.       Surrender of Records and all AXOGEN and INC. Property. Upon termination
of Employee’s employment with AXOGEN or INC for any reason, or at any time as
AXOGEN or INC. requests, Employee will immediately return to AXOGEN and INC., as
applicable all Confidential Information and other tangible property that belongs
to AXOGEN or INC. in Employee’s possession; such tangible property includes but
is not limited to: all keys and security and credit cards; all products, product
samples, computers, cellular phones and other electronic devices; and all
customer and account files, price lists, product information, training manuals,
advertising and promotional materials, handbooks and polices (in physical or



6

--------------------------------------------------------------------------------

electronic format).  Employee shall not retain possession of any copies of
correspondence, memoranda, reports, notebooks, drawings, photographs notes,
research and scientific data, and tangible communications concerning the same,
or other documents in any form whatsoever (including information contained in
computer memory or any portable storage device (e.g., a “thumb drive”) relating
in any way to the Confidential Information obtained by or entrusted to Employee
during Employee’s employment. and confirm such return in writing.



6.         Miscellaneous Provisions.



(a)       Amendments to this Agreement only in Writing. The provisions of this
Agreement and the attached Schedules and Exhibits shall only be modified by a
written agreement executed by both a duly authorized officer of AXOGEN and
Employee.



(b)       Assignments. Employee shall not assign Employee’s rights and/or
obligations pursuant to this Agreement or the attached Schedules and Exhibits.
AXOGEN may assign its rights and/or obligations pursuant to this Agreement and
the attached Schedules and Exhibits at any time without prior notice to
Employee. In the event of a Change in Control in which AXOGEN or INC. is not the
surviving entity, any reference to AXOGEN or INC. shall be deemed to refer to
the surviving entity.



(c)       Binding Effect. All of the terms and provisions of this Agreement and
the attached Schedules and Exhibits, whether so expressed or not, shall be
binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective administrators, executors, legal representatives, heirs,
successors and permitted assigns.



(d)       The Provisions of this Agreement are Severable. If any part of this
Agreement, or any of the Schedules or Exhibits entered into pursuant to this
Agreement, is contrary to, prohibited by, or deemed invalid under any applicable
law or regulation, such provision shall be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder of this
Agreement and its Schedules and Exhibits shall not be so invalidated, and shall
be given full force and effect so far as possible.



(e)       Survival. Notwithstanding anything to the contrary in this Agreement,
the provisions of Sections 1 through 6 shall survive and remain in effect beyond
the execution and delivery of this Agreement in accordance with their respective
terms of duration.



(f)        Waivers. The failure or delay of AXOGEN or Employee at any time to
require performance of any provision of this Agreement or the attached Schedules
and Exhibits, even if known, shall not affect the rights of AXOGEN or Employee
to require performance of that provision or to exercise any right, power or
remedy pursuant to this Agreement or the attached Schedules and Exhibits. Any
waiver by AXOGEN or Employee of any breach of any provision of this Agreement or
the attached Schedules and Exhibits shall not be construed as a waiver of any
continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right, power or remedy pursuant to this Agreement or
the attached Schedules and Exhibits.





7

--------------------------------------------------------------------------------

(g)       Notices. All notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be (i)
delivered via electronic notification; (ii) hand-delivered by messenger or
courier service; (iii) sent by an overnight-mail service (e.g. FedEx or UPS); or
(iv) mailed (airmail, if international) by registered or certified mail (postage
prepaid), return receipt requested, and addressed to:



If to Employee:



Employee’s most current address on file with AXOGEN.



If to AXOGEN:

With a copy to:





AXOGEN Corporation

AXOGEN Corporation

13631 Progress Blvd., Ste. 400

13631 Progress Blvd., Ste. 400

Alachua, FL 32615

Alachua, FL 32615

Attn: Office of the General Counsel

Attn: Human Resources



or to such other address as any party may designate by written notice complying
with the terms of this Section. Each such notice shall be deemed delivered (a)
on the date delivered, if by personal delivery, or (b) on the date upon which
the return receipt is signed, delivery is refused, or the notice is designated
by the postal authorities as not deliverable, as the case may be, if mailed.



(h)     Governing Law. This Agreement and the attached Schedules and Exhibits
and all transactions contemplated by this Agreement or the attached Schedules
and Exhibits shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida.



(i)      Jurisdiction and Venue. The Parties acknowledge that a substantial
portion of negotiations, anticipated performance and execution of this Agreement
and the attached Schedules and Exhibits occurred, or shall occur, in
Hillsborough County, Florida, and the Parties irrevocably and unconditionally
(a) agree that any suit, action or legal proceeding arising out of, or relating
to, this Agreement or the attached Schedules and Exhibits shall be brought in
the courts of record of the State of Florida in Hillsborough County, or the
United States District Court, Middle District of Florida, Tampa Division; (b)
consent to the personal jurisdiction of each such court in any such suit, action
or proceeding; (c) waive any objection which they may have to the laying of
venue of any such suit, action or proceeding in any of such courts; and (d)
agree that service of any court paper may be effected on such party by mail, as
provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in said state.



(j)      Remedies Available to Either Party Cumulative. No remedy conferred upon
any party pursuant to this Agreement (or the attached Schedules and Exhibits) is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
pursuant to this Agreement (or the attached Schedules and Exhibits) now or
hereafter existing at law or in equity or by statute or otherwise. No single or
partial exercise



8

--------------------------------------------------------------------------------

by any party of any right, power or remedy pursuant to this Agreement (or the
attached Schedules and Exhibits) shall preclude any other or further exercise of
such right, power or remedy.



(k)     Entire Agreement.  This Agreement and the attached Schedules and
Exhibits represents the entire understanding and agreement between the Parties
with respect to the subject matter contained herein and supersedes all other
agreements, negotiations, understandings and representations (if any) made by
and between the Parties regarding such subject matter.  The Parties represent
that they have not relied on any statement, promise, or representation not set
forth herein in entering into this Agreement.



(l)      Section and Paragraph Headings. Section and paragraph headings used
throughout this Agreement and the attached Schedules and Exhibits are for
convenience of reference only and in no way define, limit or describe the scope
or intent of this Agreement or the attached Schedules and Exhibits.



(m)    Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The Parties acknowledge that each party contributed to its negotiations and is
equally responsible for its preparation.



(n)     Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, this Agreement is intended to meet the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
the extent applicable, the Parties intend to administer this Agreement in a
manner that is consistent with those requirements or an exception thereto, and
this Agreement shall be construed and interpreted in accordance with such
intent. Any payments that are considered deferred compensation under Section
409A of the Code and that are paid to a “specified employee” (as defined in
Section 409A of the Code) upon separation from service shall be subject to a six
(6) month delay, if required by Section 409A of the Code. If required by Section
409A of the Code, any amounts otherwise payable during the six (6) month period
that commences on and follows the Employee’s termination date shall be paid in
one lump sum amount on the first payroll date following the six (6) month period
following the Employee date of termination (or within thirty (30) days of the
Employee’s death, if earlier). For purposes of Section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” (within the meaning of such term
under Section 409A of the Code). Each payment made under this Agreement shall be
treated as a separate payment. In no event shall the Employee, directly or
indirectly, designate the calendar year of a payment. All reimbursements under
this Agreement shall be provided in a manner that complies with Section 409A of
the Code, if applicable. If required by regulations or other guidance issued
under Section 409A of the Code or a court of competent jurisdiction, the
provisions regarding payments hereunder shall be amended to provide for such
payments to be made at the time allowed under such regulations, guidance or
authority that most closely achieves the intent of this Agreement.





9

--------------------------------------------------------------------------------

(o)     Liability Insurance. AXOGEN shall cover, at its sole cost and expense,
the Employee under directors and officers liability insurance both during the
term of this Agreement and for the one year period following the termination of
this Agreement, in the same amount and to the same extent as AXOGEN covers its
officers and directors.



EMPLOYEE AND AXOGEN have executed this Agreement as of the _29_ day of October,
2020.



AXOGEN CORPORATION



/s/ Karen Zaderej



Name: Karen Zaderej



Title: CEO, President & Chairman







EMPLOYEE:







/s/ Isabelle Billet



Isabelle Billet







10

--------------------------------------------------------------------------------

SCHEDULE AND EXHIBIT LIST



Schedule 1 - Duties of Employee



Schedule 2 - Compensation and Benefits



Schedule 3 - Offer Letter



Exhibit A - Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement





--------------------------------------------------------------------------------

SCHEDULE 1 - DUTIES OF EMPLOYEE



The duties of Employee with AXOGEN CORPORATION (“AXOGEN”) are as follows:



1.         Employee’s Title: AXOGEN hereby employs Employee as Chief Strategy
and Business Development Officer, which title may change at AXOGEN’s discretion.



2.         Employee’s Duties: During employment with AXOGEN, Employee’s duties
will include, without limitation, the following:



●Report directly to the Chairman, Chief Executive Officer, and President.



●Provide both operational and programmatic support to AXOGEN and INC. Supervise
the finance unit and act as chief financial spokesperson for AXOGEN and INC.
Directly assist on all strategic and tactical matters as they relate to budget
management, cost benefit analysis, forecasting needs, financial statements,
investor relations, and the securing of new funding or restructuring of current
financing facilities. As a member of the senior management team, be involved in
strategic planning, evaluation, and professional development initiatives.



(a)      Compliance with Employee Policies, Procedures, Rules and Regulations.
Employee shall comply with all AXOGEN policies, procedures, rules and
regulations for employees as such policies and procedures may exist or be
established from time to time.



(b)      No Other Business Activities.



(i)     Employee shall devote Employee’s entire professional time, energy and
skill to the performance of Employee’s duties pursuant to the Agreement, the
service of AXOGEN, and promotion of AXOGEN’s interests. The Parties agree that
Employee may not during Employee’s employment, except as permitted in writing by
AXOGEN, be engaged in any other business activity, whether or not such activity
is pursued for gain, profit, or other pecuniary advantage including, without
limitation, management or management consulting activities.



(ii)      Notwithstanding the preceding subsection, Employee may invest
Employee’s personal assets in businesses or real estate that are not in
competition with AXOGEN where the form or manner of such investment will not
require services on the part of Employee, and in which Employee’s participation
is solely that of a passive investor.





S-2

--------------------------------------------------------------------------------

SCHEDULE 2 - COMPENSATION AND BENEFITS



Subject to the terms and conditions of the AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (the “Agreement”), Employee may be entitled to receive from AXOGEN
Corporation (“AXOGEN”) the following compensation and benefits:



1.       Base Salary.



(a)        Amount.   Employee’s salary during employment with AXOGEN will be at
the rate of $312,000.00 (Three Hundred Twelve Thousand Dollars) annually, (the
“Base Salary”) effective on November 1, 2020 and delivery of the Agreement to
AXOGEN.



(b)        Payment. The Base Salary shall be payable in accordance with the
existing payroll practices of AXOGEN, which practices may be changed by AXOGEN
from time to time at its sole discretion. The Base Salary shall be subject to
all appropriate withholding taxes.



(c)      Review of Base Salary. The Base Salary may be reviewed by AXOGEN from
time to time; however, AXOGEN reserves the right to increase or decrease the
Base Salary at any time during the employment relationship in its sole
discretion.



(d)      Additional Compensation. In addition to the Base Salary, Employee may
also be eligible to receive stock options, benefits, paid vacations and holidays
during Employee’s Employment.



2.         Business Expenses and Reimbursements. Employee shall be eligible for
reimbursement by AXOGEN in accordance with AXOGEN’s normal reimbursement
practices for ordinary and necessary business expenses incurred by Employee in
the performance of Employee’s duties for AXOGEN, so long as Employee timely
submits to AXOGEN accurate invoices and receipts of all expenses submitted for
reimbursement pursuant to this section or as otherwise permitted pursuant to
Schedule 3.



3.        Benefits. Employee will be permitted to participate in such benefit
plans of AXOGEN that may be in effect from time to time, to the extent Employee
is eligible under the terms of those plans. Nothing herein shall be construed to
require AXOGEN to institute or continue any particular plan or benefit. AXOGEN
reserves the right to add, change, or eliminate any benefits at any time at its
sole discretion.



4.        Vacations and Holidays. Employee will be entitled to paid vacation of
four (4) weeks per calendar year and holidays in accordance with the holiday
policies of AXOGEN in effect for its employees from time to time. Vacation must
be taken by Employee at such time or times as approved by AXOGEN.



5.       Bonus.



(a)       Calculation. During the Employment Period, Employee may receive a
bonus based on an AXOGEN bonus plan, as determined by AXOGEN from time to time
in its sole discretion.  Bonuses will be pro-rated based on Employee start date
and his target rate set at a percentage of salary subject to the conditions of
such bonus as established by AXOGEN executive management and/or the compensation
committee of the INC. Board of Directors, as applicable.





S-2

--------------------------------------------------------------------------------

(b)       Payment. The Bonus if paid shall be paid in accordance with, and
subject to, the normal payroll policies of AXOGEN with respect to similar forms
of compensation, including, without limitation, being subject to all appropriate
withholding taxes.



6.       Compensation Review. AXOGEN may, from time to time, review Employee’s
compensation (including benefits) and may, in its sole discretion, increase, or
decrease, or eliminate any or all of the benefits. Any such increase or decrease
in the compensation package shall be in writing, executed by a duly authorized
officer of AXOGEN, and such writing shall constitute an amendment to this
Paragraph 6 (and to the Agreement and any applicable Schedules or Exhibits)
solely as to the benefits, without waiver or modification of any other terms,
conditions or provisions of the Agreement.



7.        No Other Compensation. Employee agrees that the compensation and
benefits set forth in the Agreement, this Schedule 2 and Schedule 3 contain the
sole and exclusive compensation and benefits to which Employee is eligible and
that Employee shall have no rights to receive any other compensation or benefits
of any nature from AXOGEN.  Notwithstanding the foregoing, any and all equity
awards granted to the Employee remain in full force under the terms upon which
they were originally granted.







S-2

--------------------------------------------------------------------------------

SCHEDULE 3 - OFFER LETTER

A screenshot of text Description automatically generated
[axgn-20201029xex10d5001.jpg]



S-3

--------------------------------------------------------------------------------

A screenshot of text Description automatically generated
[axgn-20201029xex10d5002.jpg]



S-3

--------------------------------------------------------------------------------

A screenshot of a cell phone Description automatically generated
[axgn-20201029xex10d5003.jpg]







S-3

--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY, INTELLECTUAL PROPERTY,

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (this “IP and NCNS Agreement”) is effective as of
November 1, 2020 (the “Effective Date”) by and between Axogen Corporation,
having a place of business at 13631 Progress Blvd., Suite 400, Alachua, FL 32615
(“Axogen”) and Isabelle Billet (“Employee”).  Axogen and Employee may each be
referred to herein as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Axogen is a global leader in developing, marketing, selling and
distributing surgical and non-surgical solutions for peripheral nerve damage or
discontinuity, as well as of instruments and devices in connection with the
foregoing and in diagnosis, surgery for, therapy associated with and recovery in
connection with nerve damage and/or nerve discontinuity, and has spent
substantial time, resources and monies developing its Confidential Information
(as defined below);

WHEREAS, Employee has accepted employment with or is currently an employee of
Axogen who will or does, as the case may be, receive certain compensation and
other employment-related benefits from Axogen in return for Employee performing
Employee’s job duties and responsibilities;

WHEREAS, during Employee’s employment Employee will be (or has been) provided
with periodically supplemented Confidential Information, including trade
secrets, as well as the opportunity to contribute to the creation and/or
maintenance of Confidential Information;

WHEREAS, Employee recognizes that Axogen’s Confidential Information is an
important and valuable asset to Axogen and that Axogen has a legitimate business
interest in protecting these assets;

WHEREAS, Employee recognizes that Axogen’s relationships with Axogen Customers
and the goodwill associated with Axogen Customers, Axogen’s business and
Axogen’s reputation in the industry, are important and valuable assets to Axogen
and that Axogen has a legitimate business interest in protecting those assets;
and

WHEREAS, in consideration for Employee’s initial employment or continued
employment, as the case may be, with Axogen, Employee agrees to abide by the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, including initial or continued
employment, the receipt and sufficiency of which are hereby acknowledged, the
Parties to this IP and NCNS Agreement hereby agree as follows:

1.         DEFINITIONS.

The following terms, when used in this IP and NCNS Agreement with initial
capital letters, shall have the respective meanings set forth in this Section 1.



A-1

--------------------------------------------------------------------------------

“Axogen Customers” means accounts, customers, physicians, therapists, hospitals,
acute surgical care centers, group purchasing organizations, integrated delivery
networks, treatment centers or other clients that: (a) have purchased Axogen
products during the prior one (1) year; or (b) have received or requested a
proposal during the prior one (1) year for the purchase Axogen products; as well
as all such entities or individuals that come to purchase Axogen products and/or
request or receive a proposal for the purchase of Axogen products during the
time of Employee’s employment by Axogen.

“Competing Organization” means any person or organization which is engaged in or
about to become engaged in research on, consulting regarding, or development,
production, marketing or selling of a Competing Product including, but not
limited to, the organizations identified on Schedule 1, effective as of the
Effective Date and as may be amended from time to time, attached hereto.

“Competing Product” means any product, process, technology, service, machine or
invention of any person or organization other than Axogen in existence or under
development which is similar to, resembles, competes with, is substitutable for,
or is intended to be similar to, resemble, compete with, or be substitutable for
a product, process, technology, service, machine or invention of Axogen.

“Confidential Information” means Axogen’s confidential, proprietary, trade
secret or any other non-public information, including without limitation: (a)
Axogen Customers; (b) actual or potential vendors, suppliers, distributors or
referral sources; (c) products, product know-how, product manufacturing and
distribution systems and processes, product technology, product development
plans and strategies; (d) marketing and sales strategies and plans, product
pricing policies, offerings and structures; (e) business and financial
information of a non-public nature (e.g., strategy plans, forecasts, budgets);
(f) employee, personnel or payroll policies, records and information; (g)
corporate development strategies including acquisitions, divestitures, growth
plans and other plans; (h) clinical study design, management, evaluation, and
interpretation; (i) inventions, ideas, innovations, improvements, know-how,
methods, processes, specifications, procedures, invention disclosures,
certifications, and proposed and/or actual research and development activities,
regardless of whether or not any of the foregoing is patentable or otherwise
protectable under the intellectual property laws of the United States; and (j)
information disclosed by third parties to Axogen pursuant to a confidentiality
agreement.  Confidential Information does not include information that is or
becomes part of the public domain through no fault of Employee, or without any
third-party violation of any confidentiality agreement with Axogen.

“Copyrightable Works” means all works of authorship, fixed in any tangible
medium of expression known or later developed, including but not limited to
writings, reports, articles, white papers, compilations, summaries, graphics,
computer programs, user interfaces, drawings, designs, documentation and
publications.

“Intellectual Property” means all inventions, patents, patent applications,
designs, discoveries, ideas, innovations, improvements, modifications, know-how,
trade secrets, methods, processes, specifications, procedures, trademarks,
certifications, and invention disclosures, whether or not patentable or
otherwise protectable under the intellectual property laws of the United States.

“Material Contact” means (i) any interaction between Employee and an Axogen
Customer which takes place in an effort to establish, maintain, and/or further a
business relationship on



A-2

--------------------------------------------------------------------------------

behalf of Axogen, (ii) any Axogen Customer whose dealings with Axogen were
coordinated or supervised by Employee, (iii) any Axogen Customer about whom
Employee obtained Confidential Information in the ordinary course of business as
result of Employee’s association with Axogen, or (iv) any Axogen Customer who
receives product or services from Axogen, the sale or provision of which results
or resulted in compensation, commissions or earnings for Employee, all within
the last year of Employee’s employment with Axogen (or during Employee’s
employment if employed less than a year).

2.         CONFIDENTIAL INFORMATION AND PROPERTY.

2.1.      Non-Disclosure of Confidential Information.  Employee acknowledges
that the Confidential Information is of great value to Axogen, that Axogen has
legitimate business interests in protecting its Confidential Information, and
that the disclosure to anyone not authorized to receive such information,
including any Competing Organization, will cause irreparable injury to Axogen.
 Employee agrees: (a) not to make use of the Confidential Information for any
purpose other than is necessary to perform Employee’s duties while an employee
of Axogen; (b) not to disclose, use, disseminate, identify, or publish
Confidential Information for five (5) years after the termination of Employee’s
employment with Axogen for any reason; (c) to provide to Axogen’s Office of
General Counsel immediate notice of any  (i) inadvertent or otherwise improper
disclosure of Confidential Information; and (ii) theft of Confidential
Information, including breach of security, hacking, or other improper act by a
third party.  Notwithstanding the foregoing, Employee agrees not to, and shall
not for any reason disclose, use, disseminate, identify or publish Confidential
Information that is an Axogen trade secret, as long as that Confidential
Information remains a trade secret and does not become publicly known through no
fault of Employee.

2.2.      Return of Confidential Information and Axogen Property. Upon
termination of Employee’s employment with Axogen for any reason, or at any time
as Axogen requests, Employee shall immediately return to Axogen all Confidential
Information and other tangible property that belongs to Axogen in Employee’s
possession; such tangible property includes but is not limited to: all keys and
security and credit cards; all products, product samples, computers, cellular
phones and other electronic devices; and all customer and account files, price
lists, product information, training manuals, advertising and promotional
materials, handbooks and polices (in physical or electronic format).  Employee
shall not retain possession of any physical or electronic copies of
correspondence, memoranda, reports, notebooks, drawings, photographs notes,
research and scientific data, and tangible communications concerning the same,
or other documents in any form whatsoever (including information contained in
computer memory or any portable storage device (e.g., a “thumb drive”) relating
to or reflecting in any way to the Confidential Information obtained by or
entrusted to Employee during Employee’s employment with Axogen.

2.3       Defend Trade Secrets Act.  Pursuant to the Defend Trade Secrets Act of
2016, 18 U.S.C. §1833, Employee acknowledges that Employee shall not have
criminal or civil liability under any federal or state trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if Employee files a lawsuit for retaliation by Axogen for reporting a
suspected violation of law, Employee shall not have criminal or civil liability
under any federal or state trade secret law if Employee discloses the trade
secret to Employee’s attorney and (X)



A-3

--------------------------------------------------------------------------------

files any document containing the trade secret under seal and (Y) does not
disclose the trade secret, except pursuant to court order.

3.         RESTRICTIVE COVENANTS.

3.1.      Employee Acknowledgment.

(a)        Employee acknowledges that: (a) Employee’s position and employment
with Axogen gives Employee access to and knowledge of Axogen Customers and its
vendors, suppliers, distributors or referral sources (collectively, “Axogen
Business Partners”), which represent important and unique business assets that
have resulted from a significant investment of time, resources and monies by
Axogen; (b) Employee would cause Axogen great loss, damage and immediate
irreparable harm if Employee were to engage in unfair or unlawful competitive
activity by improperly using or disclosing any information related to Axogen
Business Partners for Employee’s own benefit or for the benefit of any Competing
Organization.

(b)        Employee acknowledges and agrees that the restrictions contained in
this Section 3, are reasonable and necessary to protect Axogen’s legitimate
business interests, promote and protect the purpose and subject matter of this
IP and NCNS Agreement and Employee’s employment, and deter any potential
conflict of interest. Employee agrees that Employee knows of no reason why any
restriction contained in this Section 3 is not reasonable and enforceable and
that all such restrictions are necessary and reasonable to protect Axogen’s
interests.  Employee also acknowledges and agrees that the restrictions
contained in this Section 3 will not impair or infringe upon Employee’s right to
work or earn a living when Employee’s employment with Axogen ends.

3.2       Non-Compete.

(a)        During Employee’s employment with Axogen and for a period of one (1)
year following the termination of Employee’s employment with Axogen for any
reason, Employee will not work for (as an employee, consultant, contractor,
agent or otherwise) or render services directly or indirectly to any Competing
Organization whereby the services Employee would provide for, to, or on behalf
of the Competing Organization (i) are the same as or similar to those services
that Employee provided for, to, or on behalf of Axogen during Employee’s
employment, (ii) involve the development, sale, marketing, or distribution of a
Competing Product, or (iii) could enhance the use or marketability of a
Competing Product. This restriction covers (i) the United States, (ii) any state
or territory in which Axogen is engaged in its business at the time of and
during the year prior to Employee’s separation from Axogen, and (iii) any state
or territory in which Employee was providing services for Axogen at the time of
and during the year prior to Employee’s separation from the Company.

(b)        The restrictions herein shall not prohibit Employee from accepting
employment with a Competing Organization whose business is diversified and which
is, as to that part of its business in which Employee accepts employment, not a
Competing Organization. If Employee accepts employment with a Competing
Organization, Employee will provide Axogen written assurances satisfactory to
Axogen that Employee will not render services, directly or indirectly, for the
time period herein in connection with any Competing Product.





A-4

--------------------------------------------------------------------------------

3.3       Non-Solicitation of Employees and Axogen Business Partners.

(a)        During Employee’s employment with Axogen and for a period of two (2)
years following the termination of Employee’s employment with Axogen for any
reason, Employee will not in any capacity, directly or indirectly, solicit,
induce or influence, or attempt to solicit, induce or influence, any person
engaged as an employee, independent contractor, or agent of Axogen to terminate
his or her employment and/or business relationship with Axogen or do any act
which may result in the impairment of the relationship between Axogen and its
employees, independent contractors or agents.

(b)        During the term of Employee’s employment with Axogen and for a period
of one (1) year following the termination of Employee’s employment with Axogen
for any reason, Employee will not in any capacity, directly or indirectly: (i)
solicit, contact, accept solicited business from, provide competitive services
to, or sell any Competing Product to an Axogen Customer; (ii) divert, entice or
otherwise take away from Axogen the business or patronage of any Axogen Business
Partner; or (iii) solicit or induce any Axogen Business Partner to terminate or
reduce its relationship with Axogen or otherwise interfere with Axogen’s
relationship with any Axogen Business Partner.  This restriction applies only to
those Axogen Customers and Axogen Business Partners with whom Employee had
Material Contact.

3.4       New Employer Notification.  To enable Axogen to monitor Employee’s
compliance with the obligations set forth in this IP and NCNS Agreement,
Employee agrees to notify Axogen in writing before commencing employment with a
new employer; such notification shall include the identify of Employee’s new
employer, job title and responsibilities.  Employee will continue to notify
Axogen, in writing, any time Employee accepts or changes employment during the
time periods set forth in this Section 3. Employee agrees that Axogen is
permitted to contact any new or prospective employer regarding Employee’s
obligations owed to Axogen.

3.5       Modification of Non-Compete and Non-Solicitation Provisions.  The
parties agree that a court of competent jurisdiction may modify any invalid,
overbroad or unenforceable term of this Section 3 so that such term, as
modified, is valid and enforceable under applicable law; such court is also
authorized to extend the time periods set forth in this Section 3 for any period
of time in which Employee is in breach of this IP and NCNS Agreement or as
necessary to protect the legitimate business interests of Axogen. If a court of
competent jurisdiction determines that any term of this Section 3 is invalid,
overbroad, or unenforceable, in whole or in part, and cannot be modified as set
forth in the prior sentence to make such term valid and enforceable under
applicable law, the Parties agree that any such term, in whole or in part as the
case may, shall be severable and the remainder of this Section 3 and this IP and
NCNS Agreement shall nevertheless be enforceable and binding on the Parties.

4.         INVENTIONS.

4.1.      Disclosure of Developments.  Employee agrees that during and
subsequent to Employee’s employment with Axogen, Employee will promptly disclose
and furnish complete information to Axogen relating to all inventions, ideas,
improvements, modifications, discoveries, research, data, know-how, methods and
developments, whether patentable or not, and whether or not otherwise
protectable under the intellectual property laws of the United States, that are
made, conceived, developed, reduced to practice, or authored by Employee or
under Employee’s direction during Employee’s employment whether or not made,
conceived, developed, reduced to practice or authored during normal business
hours or on Axogen premises.  Employee shall keep complete, accurate, and
organized information and records of all Copyrightable Works or



A-5

--------------------------------------------------------------------------------

other Intellectual Property and Confidential Information in the manner and form
reasonably requested by Axogen.

4.2       Ownership of Intellectual Property.

(a)        Employee agrees to assign and hereby does assign to Axogen all right,
title and interest, worldwide in and to any and all Intellectual Property made,
conceived, developed, reduced to practice or authored by Employee alone or with
others for AXOGEN during the course of Employee’s employment (or after the
period of Employee’s employment and which rely upon or use Axogen’s Confidential
Information and/or non-public Intellectual Property), whether made, conceived,
developed or reduced to practice, whether or not the foregoing are within the
scope of Axogen’s actual or anticipated research and development business.

(b)        Axogen’s rights in Section 4.2(a) above shall not apply to any
Intellectual Property conceived and developed without reliance upon and/or
without the use of Axogen’s equipment, supplies, facilities, Confidential
Information or other non-public Intellectual Property, and which was developed
entirely on Employee’s own time, unless (a) the Intellectual Property relates
(i) to Axogen’s actual or anticipated business; (ii) to Axogen’s actual or
anticipated research and development; or (iii) the Intellectual Property results
from or relates to any work performed by Employee for Axogen.

(c) For avoidance of doubt, it shall be Axogen’s sole decision, in its sole
discretion how to protect its Confidential Information and/or Intellectual
Property and/or Copyrightable Works and whether to formally seek registration of
any of its Intellectual Property and/or Copyrightable Works.

4.3       Copyrightable Works.  Employee acknowledges that all Copyrightable
Works shall to the fullest extent permissible be considered “works for hire” in
the United States as defined in the U.S. Copyright Laws and in any other country
adhering to the “works made for hire” or similar notion.  All such Copyrightable
Works shall from the time of creation be owned solely and exclusively by Axogen
throughout the world.  If any Copyrightable Work or portion thereof shall not be
legally qualified as a work made for hire in the United States or elsewhere or
shall subsequently be held to not be a work made for hire, Employee agrees to
assign and does hereby assign to Axogen all Employee’s right, title and interest
in, including all moral rights in and to the Copyrightable Works, and all
registered and applied for copyrights therein. To the extent the assignment of
all rights, title and interest in, including of all moral rights in, the
Copyrightable Works, is prohibited in full or in part by any applicable law,
Employee hereby grants to Axogen a fully-paid-up, royalty-free, exclusive,
sublicensable, transferrable, irrevocable and perpetual, worldwide license in
and to the Copyrightable Works and hereby waives Employee’s enforcement of any
moral rights which Employee may hold in any existing or future Copyrightable
Works worldwide and hereby consents to any action of Axogen that would violate
its moral rights in the absence of such consent.  Employee hereby further agrees
that Axogen is not required to designate Employee as author of any Copyrightable
Works when such Copyrightable Works are distributed publicly or otherwise, and
hereby waives any cause of action against Axogen for not so identifying Employee
as an author of such Copyrightable Works.

4.4       License. In the event that any of the rights in any Copyrightable
Works or other Intellectual Property (“Intellectual Property Rights”) cannot be
transferred to Axogen pursuant to the terms of this IP and NCNS Agreement,
Employee hereby (i) unconditionally and irrevocably waives the enforcement of
any Intellectual Property Rights retained by Employee, and all claims and causes
of action of any kind against Axogen with respect to those rights; and (ii)
grants to



A-6

--------------------------------------------------------------------------------

Axogen an irrevocable, perpetual, fully paid-up, transferable, sublicensable,
royalty-free, exclusive worldwide right and license to use, reproduce,
distribute, display, perform, prepare derivative works of, modify, enforce, and
otherwise use and exploit all or any portion of such existing and future
Intellectual Property Rights.

4.5       Causes of Action. Employee further irrevocably assigns to Axogen all
causes of action, including accrued, existing and future causes of action,
arising out of or related to the Intellectual Property Rights.

4.6       Cooperation.  When requested to do so by Axogen, either during or
subsequent to Employee’s employment with Axogen, Employee shall: (a) execute all
documents requested by Axogen for the vesting in Axogen of the entire right,
title and interest in and to the Intellectual Property and Confidential
Information, and all patent, copyright, trademarks or other applications filed
and issuing on the Intellectual Property; (b) execute all documents requested by
Axogen for filing and obtaining of patents, trademarks or copyrights; and (c)
provide assistance that Axogen reasonably requires to protect its right, title
and interest in the Intellectual Property and Confidential Information.
 Employee acknowledges that the obligations herein shall continue beyond the
termination of Employee’s employment with Axogen with respect to Intellectual
Property conceived, authored or made by Employee during Employee’s period of
employment and shall be binding on Employee’s executors, administrators or other
legal representatives.

4.7       Appointment of Attorney-In-Fact. Employee irrevocably appoints any
AXOGEN-selected designee to act, at all times hereafter, as Employee’s agent and
attorney-in-fact to perform all acts necessary to file for registration of
and/or register Copyrightable Works or other Intellectual Property as required
by this IP and NCNS Agreement if Employee (i) refuses to perform those acts or
(ii) is unavailable, within the meaning of the United States Patent and
Copyright laws. It is expressly intended by Employee that the foregoing power of
attorney is coupled with an interest.

4.8       Assignability. All Intellectual Property Rights and representations
made or granted by Employee in this IP and NCNS Agreement are assignable by
Axogen and are for the benefit of Axogen’s successors, assigns, and parties
contracting with Axogen.

4.9       Prior Intellectual Property.  Attached as Schedule 2 is a complete
list, if any, of all of Employee’s Intellectual Property and Copyrightable Works
made, conceived or first reduced to practice by Employee, alone or jointly with
others, prior to Employee’s employment with Axogen (“Prior Intellectual
Property”).  If in the course of Employee’s employment with Axogen Employee
incorporates into an Axogen product, process or machine any Prior Intellectual
Property to which Employee possesses all right, title and interest, then
Employee hereby grants, and agrees to grant, Axogen a non-exclusive,
royalty-free, irrevocable, perpetual, transferable, sublicensable worldwide
license to make, modify, use and sell such Prior Intellectual Property as part
of or in connection with such product, process or machine. Notwithstanding the
foregoing, Employee agrees not to, and shall not, use at or on behalf of Axogen
any Prior Intellectual Property that is owned by a third party and/or the use of
which would require a license from a third party, and/or to which Axogen has not
otherwise acquired the right to use, and/or which would be in violation of
Section 5.3 of this IP and NCNS Agreement.



A-7

--------------------------------------------------------------------------------

5.         EMPLOYEE REPRESENTATIONS.

5.1.      Performance.  During Employee’s employment with Axogen, Employee shall
devote Employee’s best efforts, attention and energies to the performance of
Employee’s duties as an employee of Axogen.

5.2       Code of Conduct; Conflicts of Interest.  Employee agrees to adhere to
Axogen’s Code of Business Conduct and Ethics, including but not limited to the
provisions regarding Conflicts of Interest, as defined therein.  Employee will
not engage in any activity or have any outside interest that could interfere
with the satisfactory performance of Employee’s duties or be detrimental to
Axogen or be engaged in any other occupation or activity that conflicts with
Employee’s obligations to Axogen.  Employee agrees to promptly notify Axogen of
any potential conflict of interest.

5.3.      Agreements with Prior Employers.  Employee has not signed any
non-competition, non-solicitation, or other agreement that Employee has not
disclosed to Axogen that prohibits Employee from being employed by Axogen, fully
performing Employee’s duties or fully providing services to or on behalf of
Axogen during Employee’s employment or assigning works and ideas to Axogen
(“Prior Non-Compete Agreement”).  Employee has not and will not disclose to
Axogen or use for Axogen’s benefit any information that to Employee’s knowledge
is proprietary or confidential to any of Employee’s prior employers without
proper consent from the prior employer.  If Employee has signed a Prior
Non-Compete Agreement with a prior employer, Employee has provided a copy of
such agreement to Axogen’s Human Resources Department under separate cover.

5.4       At-Will Employment.  Employee acknowledges that this IP and NCNS
Agreement does not obligate Employee to remain employed by Axogen nor does it
confer upon Employee the right to continued employment by Axogen.  Employee and
Axogen each have the right to terminate the employment relationship at any time,
for any reason or no reason, with or without notice and with or without cause.

5.5       Theft of Trade Secrets. Employee acknowledges that Employee is aware
that a theft of trade secrets of an employer by an employee is an offense under
federal law and the state laws of Florida and is prohibited by this IP and NCNS
Agreement.  Employee further acknowledges that such theft of trade secrets
constitutes a criminal violation of Florida Statute 812.081, punishable as a
third-degree felony under Florida Statute 775.082, conviction for which carries
a term of imprisonment not exceeding five (5) years. Employee acknowledges
AXOGEN will vigorously prosecute its rights under federal law and the state laws
of Florida for any violation arising out of a breach by Employee of any of the
material terms of this IP and NCNS Agreement.

5.6       Advice of Counsel. Employee acknowledges and agrees that Employee has
read and understands the terms set forth in this IP and NCNS Agreement and has
been given a reasonable opportunity to consult with an attorney of their
choosing prior to execution of IP and NCNS Agreement and has either done so, or
knowingly declined to do so.

6.         MISCELLANEOUS.

6.1.      Inside Information.  Employee hereby acknowledges that Employee is
aware (and that Employee’s representatives who are apprised of this matter have
been advised) that the United States securities laws prohibit Employee and any
person or entity that has received material non-public information about Axogen
from Employee (“Inside Information”) from



A-8

--------------------------------------------------------------------------------

purchasing or selling securities of Axogen or from communicating such
information to any person under circumstances under which such other person may
purchase or sell securities of Axogen.



6.2       Essence of the Agreement.  The restrictive covenants set forth in
Sections 2-4 are the essence of this IP and NCNS Agreement and they shall be
construed as agreements independent of (i) any other agreements, or (ii) any
other provision in this IP and NCNS Agreement.  The existence of any claim or
cause of action of Employee against Axogen, whether predicated on this IP and
NCNS Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either Employee or Axogen may have against the other, will not
constitute a defense to the enforcement by Axogen against Employee of the
restrictive covenants set forth in Sections 2-4.  Axogen shall not be barred
from enforcing the restrictive covenants set forth in Sections 2-4 by reason of
any breach of (i) any other part of this IP and NCNS Agreement, or (ii) any
other agreement with Employee.



6.3.      Entire Agreement; Prior Agreements.  This IP and NCNS Agreement
including its Schedules sets forth the entire agreement between the Parties as
it relates to the subject matter of this IP and NCNS Agreement; this IP and NCNS
Agreement supersedes and replaces prior agreements between Employee and Axogen
with respect to the subject matter addressed in the IP and NCNS Agreement.  The
provisions of this IP and NCNS Agreement shall not be amended, supplemented,
waived or changed orally; any such alteration shall only be valid through a
written amendment to this IP and NCNS Agreement signed by both Parties.

6.4       Severability.  This IP and NCNS Agreement shall be enforceable to the
fullest extent allowed by law.  In the event that a court holds any provision of
this IP and NCNS Agreement to be invalid or unenforceable, the Parties agrees
that, if allowed by law, that provision shall be deemed severable from the
remainder of this IP and NCNS Agreement, and the remaining provisions contained
in this IP and NCNS Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this IP and NCNS Agreement.

6.5.      Assignment.  This IP and NCNS Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns.  This IP and
NCNS Agreement may not be assigned by Employee.

6.6.      Injunctive Relief.  Employee acknowledges that because of the
difficulty of measuring economic losses to Axogen as a result of a breach or
threatened breach of any of the covenants in this IP and NCNS Agreement, and
because of the immediate and irreparable damage that would be caused to the
Company and for which monetary damages would not be a sufficient remedy and
which harm would not be fully or adequately compensated by recovery of damages
alone, the Parties agree that, in addition to all other remedies or damages that
may be available to Axogen hereunder and at law or in equity,  in the event of a
breach or a threatened breach by Employee of any covenants in this IP and NCNS
Agreement, Axogen shall be entitled to specific performance and injunctions
restraining such breach.

6.7.      Disputes and Litigation.  In the event of any dispute or litigation
between or among the Parties with respect to this IP and NCNS Agreement, the
prevailing party shall be entitled to its costs and expenses, including
reasonable attorneys’ fees and costs.

6.8.      Governing Law; Jurisdiction and Venue and Waiver of Jury Trial. The
Parties acknowledge that a substantial portion of negotiations, anticipated
performance and execution of this IP and NCNS Agreement and the attached
Schedules occurred, or shall occur, in Hillsborough County, Florida, and the
Parties irrevocably and unconditionally (a) agree that any



A-9

--------------------------------------------------------------------------------

suit, action or legal proceeding arising out of, or relating to, this IP and
NCNS Agreement or the attached Schedules shall be brought in the courts of
record of the State of Florida in Hillsborough County, or the United States
District Court, Middle District of Florida, Tampa Division; (b) consent to the
jurisdiction of each such court in any such suit, action or proceeding; (c)
waive any objection which they may have to the laying of venue of any such suit,
action or proceeding in any of such courts; and (d) agree that service of any
court paper may be effected on such party by mail, as provided in this IP and
NCNS Agreement, or in such other manner as may be provided under applicable laws
or court rules in said state.  The Parties further agree to waive any right to a
trial by jury should any action be brought to enforce this Agreement.



6.9.      Counterparts; Transmission.  This IP and NCNS Agreement may be
executed in one or more counterparts, each of which shall be considered one and
the same document.  This IP and NCNS Agreement may be executed by facsimile or
electronic transmission.





[Signature Page Follows]





A-10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this IP and NCNS Agreement to be
executed as of the Effective Date.



/









AXOGEN CORPORATION

   

EMPLOYEE







By

/s/ Karen Zaderej



/s/ Isabelle Billet









Name:

Karen Zaderej



Name:

Isabelle Billet











Title:

Chairman, CEO and President













A-11

--------------------------------------------------------------------------------

Schedule 1



Competing Organizations



Amniox Medical Inc.



Applied Biologics Inc.



Baxter International, Inc.



Checkpoint Surgical Inc.



Guangzhou Zhongda Medical (China)



Integra LifeSciences Inc.



Medovent GmbH



MiMedx Group Inc.



Neuraptive Therapeutics



Polyganics B.V.



Stryker Corporation



Vivex Biomedical Inc.





A-12

--------------------------------------------------------------------------------

Schedule 2



List of Prior Intellectual Property



None

A-13

--------------------------------------------------------------------------------